EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Parents None. Jurisdiction of Percent of Subsidiaries Consolidated Incorporation Stock Owned Amercoat Japan Company, Limited Japan 100 American Pipe & Construction International California 100 Ameron (Australia) Pty. Limited Australia 100 Ameron B.V. the Netherlands 100 Ameron Composites Inc. Delaware 100 Ameron (Hong Kong) Ltd. Hong Kong 100 Ameron Malaysia Sdn. Bhd. Malaysia 100 Ameron (New Zealand) Limited New Zealand 100 Ameron (Pte) Ltd. Singapore 100 Ameron (UK) Limited United Kingdom 100 Centron International, Inc. Delaware 100 Island Ready-Mix Concrete, Inc. Hawaii 100 Pipeline Industria e Comercio de Fibra de Vidro Ltda (“Polyplaster”) Brazil 100 Tubos California Corporation California 100 Tubos Y Activos, S. de R.L. de C.V. Mexico 100 Subsidiaries Not Consolidated and Fifty-Percent or Less Owned Companies TAMCO California 50 Bondstrand, Ltd. Saudi Arabia 40 Ameron Saudi Arabia, Ltd. Saudi Arabia 30 Names of other consolidated subsidiaries and subsidiaries not consolidated and fifty-percent or less owned companies are omitted because when considered in the aggregate as a single subsidiary they do not constitute a significant subsidiary.
